Exhibit 10.3

EXECUTION COPY

 

EMPLOYEE MATTERS AGREEMENT

BETWEEN

PRIDE INTERNATIONAL, INC.

and

SEAHAWK DRILLING, INC.

 

Dated August 4, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

ARTICLE II GENERAL PRINCIPLES

   5

SECTION 2.1

   Seahawk Plans    5

SECTION 2.2

   Pride Plans    5

ARTICLE III DEFINED CONTRIBUTION PLANS

   7

SECTION 3.1

   Seahawk Qualified Plan    7

SECTION 3.2

   Spin-Off of Pride Qualified Plan Assets    7

ARTICLE IV HEALTH AND WELFARE PLANS AND BENEFITS

   8

SECTION 4.1

   Establishment of Seahawk Health and Welfare Plans    8

SECTION 4.2

   Seahawk Employee Participation in Pride Health and Welfare Plans    8

SECTION 4.3

   Pride Obligations with Respect to Seahawk Employee Participation in Pride
Health and Welfare Plans    8

SECTION 4.4

   Paid Time Off    9

SECTION 4.5

   Employees on Leave    9

SECTION 4.6

   Retiree Medical    9

SECTION 4.7

   Medical Reimbursement Account Plan    9

SECTION 4.8

   Health Insurance Portability and Accountability Act of 1996    9

SECTION 4.9

   Workers’ Compensation    9

SECTION 4.10

   COBRA    10

SECTION 4.11

   Claims Experience    10

ARTICLE V EQUITY AND OTHER COMPENSATION

   10

SECTION 5.1

   Executive and Non-Qualified Plans    10

SECTION 5.2

   Pride International, Inc. Long-Term Incentive Plans    10

SECTION 5.3

   Employee Stock Purchase Plan    12

SECTION 5.4

   Annual Bonus Plan    13

SECTION 5.5

   Deduction under Section 83(h) of the Code    13

SECTION 5.6

   SEC Registration    13

SECTION 5.7

   Section 409A    13

ARTICLE VI CERTAIN TRANSITION MATTERS

   13

SECTION 6.1

   Transition Services Agreement    13

SECTION 6.2

   Requests for IRS and DOL Opinions    14

SECTION 6.3

   Consent of Third Parties    14

SECTION 6.4

   Tax Cooperation    14

SECTION 6.5

   Plan Returns    14

ARTICLE VII EMPLOYMENT-RELATED MATTERS

   14

SECTION 7.1

   Terms of Seahawk Employment    14

SECTION 7.2

   Non-Termination of Employment; No Third-Party Beneficiaries    15

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII GENERAL PROVISIONS

   15

SECTION 8.1

   Approval by Pride As Sole Stockholder    15

SECTION 8.2

   Amendments    15

SECTION 8.3

   Fiduciary Matters    15

SECTION 8.4

   No Amendment of Plans    16

SECTION 8.5

   Effect if Separation does not Occur    16

SECTION 8.6

   Limitation of Liability    16

SECTION 8.7

   Relationship of Parties    16

SECTION 8.8

   Incorporation of Master Separation Agreement Provisions    17

SECTION 8.9

   Governing Law    17

SECTION 8.10

   Severability    17

SECTION 8.11

   Amendment    17

SECTION 8.12

   Assignment    18

SECTION 8.13

   No Strict Construction; Cooperation of the Parties    18

SECTION 8.14

   Termination    18

SECTION 8.15

   Conflict    18

SECTION 8.16

   Counterparts    18

SECTION 8.17

   Successor Employer    18

 

-ii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into as of
August 4, 2009 by and between Pride International, Inc., a Delaware corporation
(“Pride”), and Seahawk Drilling, Inc., a Delaware corporation (“Seahawk”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in ARTICLE I hereof or in the Master
Separation Agreement.

WHEREAS, the Board of Directors of Pride has determined that it is in the best
interests of Pride and its shareholders to spin off the Seahawk Business by
distributing the capital stock of Seahawk to Pride’s shareholders;

WHEREAS, in order to effectuate the foregoing, Pride and Seahawk have entered
into a Master Separation Agreement which provides, among other things, subject
to the terms and conditions thereof, for the Distribution and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing; and

WHEREAS, in order to ensure an orderly transition under the Master Separation
Agreement it will be necessary for Pride and Seahawk to allocate between them
assets, liabilities and responsibilities with respect to certain employee
compensation, benefit plans and programs, and certain employment matters.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

Wherever used in this Agreement, the following terms shall have the meanings
indicated below, unless a different meaning is plainly required by the context.
The singular shall include the plural, unless the context indicates otherwise.
Headings of sections are used for convenience of reference only, and in case of
conflict, the text of this Agreement, rather than such headings, shall control:

“Affiliate” shall have the meaning set forth in the Master Separation Agreement.

“Agreement” means this Employee Matters Agreement and all amendments made hereto
from time to time.

“Benefits Maintenance Period” means the period beginning on the Distribution
Date and ending on December 31, 2009 or such other date as the parties mutually
agree in writing during which Pride agrees to provide certain benefits and
administrative services to Seahawk including (without limitation):
(i) participation by Seahawk Employees in certain Pride Plans as described in
ARTICLE IV and (ii) the provision of “Services” as defined in the Transition
Services Agreement.

“Board(s)” means the Board of Directors of Pride and/or the Board of Directors
of Seahawk, as the context indicates.

 

- 1 -



--------------------------------------------------------------------------------

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and as codified in Section 4980B of the Code and
Sections 601 through 608 of ERISA, together with all regulations and proposed
regulations promulgated thereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Continuing Seahawk Participant” means a Seahawk Employee who participated in a
Pride Health and Welfare Plan immediately preceding the Distribution Date and is
eligible to continue to participate in such Plan as of the Distribution Date
through the Benefits Maintenance Period.

“Distribution” shall have the meaning set forth in the Master Separation
Agreement.

“Distribution Date” shall have the meaning set forth in the Master Separation
Agreement.

“DOL” means the United States Department of Labor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“FBP” means the Pride International, Inc. Flexible Benefits Plan.

“Group” shall have the meaning set forth in the Master Separation Agreement.

“Health and Welfare Plans,” when immediately preceded by “Pride,” means the
health and welfare plans listed on Schedule 1 established and maintained by
Pride for the benefit of employees of any member of the Pride Group. When
immediately preceded by “Seahawk,” “Health and Welfare Plans” means the health
and welfare plans to be established by Seahawk pursuant to ARTICLE IV that
correspond to the respective Pride Health and Welfare Plans.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as it may be amended from time to time.

“IRS” means the United States Internal Revenue Service.

“Master Separation Agreement” means the Master Separation Agreement between
Pride and Seahawk entered into as of August 4, 2009.

“Participating Company” means: (a) Pride; (b) any Person (other than an
individual) that Pride has approved for participation in, has accepted
participation in, or which is participating in, a Plan sponsored by Pride; or
(c) any Person (other than an individual) that, by the terms of such a Plan,
participates in such a Plan sponsored by Pride or any employees of which, by the
terms of such a Plan, participate in a Plan.

 

- 2 -



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“Plan,” depending on the context, may mean any plan, policy, program, payroll
practice, arrangement, contract, annuity contract, trust, insurance policy, or
any agreement or funding vehicle providing compensation or benefits to
employees, dependents of employees or former employees or non-employee and
employee directors of Pride, Seahawk or any member of the Pride Group or the
Seahawk Group. “Plan,” when immediately preceded by “Pride,” means a Plan
sponsored by Pride or a member of the Pride Group. When immediately preceded by
“Seahawk,” “Plan” means a Plan sponsored by Seahawk or a member of the Seahawk
Group.

“Pride” means Pride International, Inc., a Delaware corporation.

“Pride Business” shall have the meaning set forth in the Master Separation
Agreement.

“Pride Common Stock” shall have the meaning set forth in the Master Separation
Agreement.

“Pride Distribution Date Value” means the volume-weighted average price of Pride
Common Stock on the Distribution Date.

“Pride Employee” means any individual who is employed in the Pride Business
during the relevant time period.

“Pride Group” shall have the meaning set forth in the Master Separation
Agreement.

“Pride Non-Qualified Plans” means the Pride International, Inc. 2007 Long-Term
Incentive Plan, the Pride International, Inc. 1998 Long-Term Incentive Plan, the
Pride International, Inc. 2004 Directors’ Stock Incentive Plan, the Pride
International, Inc. 1993 Director’s Stock Option Plan, the Marine Drilling 2001
Stock Incentive Plan, the Marine Drilling 1992 Long-Term Incentive Plan, the
Marine Drilling 1995 Non-Employee Directors’ Plan, the Pride International, Inc.
Supplemental Executive Retirement Plan, the Pride International, Inc. 401(k)
Restoration Plan, each as amended from time to time, and any other plan, other
than the Pride Qualified Plan, maintained by Pride or any of its Subsidiaries
for the purpose of providing incentive or retirement benefits to any Pride
Employee and in which any Seahawk Employee participates as of the date
immediately prior to the Distribution Date.

“Pride Qualified Plan” means the Pride International, Inc. 401(k) Retirement and
Savings Plan.

“Pride Plan” means an employee benefit or welfare plan, program, arrangement or
agreement (whether formal or informal, written or unwritten, qualified or
unqualified or subject to ERISA or not) that is maintained or sponsored by a
member of the Pride Group for the benefit of eligible Pride Employees and
Seahawk Employees.

 

- 3 -



--------------------------------------------------------------------------------

“Seahawk” means Seahawk Drilling, Inc., a Delaware corporation. In all such
instances in which Seahawk is referred to in this Agreement, it shall also be
deemed to include a reference to each member of the Seahawk Group, unless it
specifically provides otherwise. Seahawk shall be solely responsible to Pride
for ensuring that each member of the Seahawk Group complies with the applicable
terms of this Agreement.

“Seahawk Business” shall have the meaning set forth in the Master Separation
Agreement.

“Seahawk Common Stock” shall have the meaning set forth in the Master Separation
Agreement.

“Seahawk Distribution Date Value” means the volume-weighted average price of
Seahawk Common Stock on the Distribution Date.

“Seahawk Employee” means any individual who is employed in the Seahawk Business
during the relevant time period; provided, that no Person on long-term
disability as of the Distribution Date shall be considered a Seahawk Employee.

“Seahawk Group” shall have the meaning set forth in the Master Separation
Agreement.

“Seahawk Qualified Plan” means a defined contribution qualified plan and trust
established by Seahawk pursuant to SECTION 3.1 of this Agreement.

“Seahawk Plan” means an employee benefit or welfare plan, program, arrangement
or agreement (whether formal or informal, written or unwritten, qualified or
unqualified or subject to ERISA or not) that is maintained or sponsored by a
member of the Seahawk Group for the benefit of eligible Seahawk Employees.

“SEC” means the United States Securities and Exchange Commission.

“Subsidiary” shall have the meaning set forth in the Master Separation
Agreement.

“Tax Sharing Agreement” shall have the meaning set forth in the Master
Separation Agreement.

“Transition Services Agreement” means the Transition Services Agreement (Pride
as service provider), as set forth and attached as an exhibit to the Master
Separation Agreement.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES

SECTION 2.1   Seahawk Plans

(a)   Non-Duplication of Benefits.   No employee of the Seahawk Group shall
receive duplicate benefits under Pride Plans and Seahawk Plans. Pride and
Seahawk shall mutually agree on methods and procedures, if necessary, including
amending the respective Plan documents, to prevent employees of the Seahawk
Group from receiving duplicate benefits from the Pride Plans and the Seahawk
Plans.

(b)   Service Credit.   Except as specified otherwise in this Agreement or as
required by applicable law, each Seahawk Plan in existence on the Distribution
Date or the end of the Benefits Maintenance Period shall provide each Seahawk
Employee full credit for all service with the Pride Group as of the Distribution
Date and/or the end of the Benefits Maintenance Period, as applicable, to the
same extent such service was recognized and credited under the applicable Pride
Plan immediately prior to the Distribution Date or the end of the Benefits
Maintenance Period, as applicable, except to the extent that duplication of
benefits would result. These service crediting provisions shall be subject to
any respectively applicable “service bridging,” “break in service,” “employment
date” or “eligibility date” rules under the Seahawk Plans. Nothing herein shall
limit Seahawk or its Affiliates from recognizing service in addition to the
recognition of service required herein.

(c)   Beneficiary Designations.   Subject to SECTION 6.3 of this Agreement, all
beneficiary designations made by the Seahawk Employees under or for the Pride
Plans shall be transferred to and be in full force and effect under the
corresponding Seahawk Plans until such time, if ever, that any such beneficiary
designation is replaced or revoked by the Seahawk Employee who made the
beneficiary designation. If no such beneficiary designations are on file, the
terms of the applicable Seahawk Plan shall control.

(d)   Seahawk Under No Obligation to Maintain Plans.   Except as specified
otherwise in this Agreement, nothing in this Agreement shall preclude Seahawk,
at any time, from amending, merging, modifying, terminating, eliminating,
reducing, or otherwise altering in any respect any Seahawk Plan, any benefit
under any Seahawk Plan or any trust, insurance policy or funding vehicle related
to any Seahawk Plan (to the extent permitted by law) in accordance with the
applicable governing plan documents.

(e)   Pride’s General Obligations.   Pride shall provide, or cause to be
provided, to Seahawk all participant information, forms or documents reasonably
requested by Seahawk to fulfill its obligations under this SECTION 2.1.

(f)   Pride Participation in Seahawk Plans.   Unless the prior written consent
of Seahawk is obtained, Pride Employees shall not participate in any Seahawk
Plans.

SECTION 2.2   Pride Plans

(a)   Seahawk’s Participation in Pride Plans.   Except as otherwise provided in
this Agreement or unless the prior written consent of Pride is obtained, on and
after the Distribution Date, employees of the Seahawk Group shall not
participate in any Pride Plans.

(b)   Pride’s General Obligations During the Benefits Maintenance Period.   With
respect to any Pride Plan or program that provided benefits to a Seahawk
Employee prior to the Distribution Date, Pride shall provide certain services
with respect to the Pride Plans in accordance with the terms of the Transition
Services Agreement and this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(c)   Seahawk’s General Obligations During the Benefits Maintenance Period.  
With respect to any Pride Plan or program that provided benefits to a Seahawk
Employee prior to the Distribution Date or to a Continuing Seahawk Participant
during the Benefits Maintenance Period, Seahawk will cooperate with Pride and
take any actions reasonably requested by Pride on a timely basis with respect to
such Pride Plans or programs, and Seahawk shall comply with the terms as set
forth in such Plans or any procedures adopted pursuant thereto, including
(without limitation): (i) assisting in the administration of claims under the
Pride Health and Welfare Plans, to the extent requested by the claims
administrator of the applicable plan; (ii) cooperating fully with Pride Plan
auditors; (iii) the provision of payroll processing support; (iv) preserving the
confidentiality of all financial arrangements Pride has or may have with any
entity or individual with whom Pride has entered into an agreement relating to
said Pride Plan; and (v) preserving the confidentiality of participant
information to the extent not specified otherwise in this Agreement. In
addition, Seahawk shall provide, or cause to be provided, all participant
information that is necessary or appropriate or as reasonably requested by Pride
for the efficient and accurate administration of each Pride Plan or program that
provides benefits to a Continuing Seahawk Participant during the Benefits
Maintenance Period. Pride and its respective authorized agents shall, subject to
all applicable laws, including laws of confidentiality and data protection, be
given reasonable and timely access to, and may make copies of, all information
relating to the subjects of this Agreement in the custody of the other party or
its agents, to the extent necessary or appropriate for the administration of
said Plans or programs.

(d)   Reporting and Disclosing Communications to Participants.   Subject to the
provisions of the Transition Services Agreement, during the Benefits Maintenance
Period: (a) Pride, solely at its own expense, shall take, or cause to be taken,
all actions necessary or appropriate to accomplish the distribution of all Pride
Plan-related communications and materials to Pride Employees and their
beneficiaries participating in Pride Plans and (b) Seahawk, solely at its own
expense, shall take, or cause to be taken, all actions necessary or appropriate
to accomplish the distribution of (i) all Pride Plan-related communications and
materials to Continuing Seahawk Participants and their spouses, dependents or
beneficiaries participating in Pride Plans and (ii) all Seahawk Plan-related
communications and materials to Seahawk Employees and their spouses, dependents
or beneficiaries participating in Seahawk Plans.

(e)   Pride Under No Obligation to Maintain Plans.   Except as specified
otherwise in this Agreement, nothing in this Agreement shall preclude Pride, at
any time, from amending, merging, modifying, terminating, eliminating, reducing,
or otherwise altering in any respect any Pride Plan, any benefit under any Pride
Plan or any trust, insurance policy or funding vehicle related to any Pride Plan
(to the extent permitted by law) in accordance with the applicable governing
plan documents.

 

- 6 -



--------------------------------------------------------------------------------

(f)   Seahawk Obligation to Pay Own Expenses.   Except to the extent otherwise
specified herein or in the Transition Services Agreement, Seahawk shall be
responsible for, and Pride shall have no liability for, any costs associated
with any actions Seahawk is obligated to take to comply with the terms and
provisions of this Agreement, including, without limitation, this ARTICLE II.

ARTICLE III

DEFINED CONTRIBUTION PLANS

SECTION 3.1   Seahawk Qualified Plan

(a)   Establishment of Plan.   Prior to the Distribution Date, Seahawk shall
establish the Seahawk Qualified Plan with terms and provisions that are
substantially comparable to those of the Pride Qualified Plan. Seahawk shall
timely take all necessary, reasonable or appropriate actions to ensure the
Seahawk Qualified Plan’s qualification under the Section 401(a) of the Code and
compliance with ERISA and any other applicable laws.

(b)   Continuation of Elections.   As of the Distribution Date, Seahawk (acting
directly or through its Affiliates) shall cause the Seahawk Qualified Plan to
recognize and maintain all Pride Qualified Plan elections and designations
including, but not limited to, deferral, investment, and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to Seahawk Employees, to the extent such
election or designation is available under the Seahawk Qualified Plan.

SECTION 3.2   Spin-Off of Pride Qualified Plan Assets

(a)   Spin-Off of Assets.   No later than sixty (60) days following the
Distribution Date (or such time as mutually agreed by the parties), Pride shall
cause the accounts (including any outstanding loan balances) in the Pride
Qualified Plan attributable to Seahawk Employees and all of the assets in the
Pride Qualified Plan related thereto to be spun-off and transferred in-kind to
the Seahawk Qualified Plan, and Seahawk shall cause the Seahawk Qualified Plan
to accept such transfer of accounts and underlying assets and, effective as of
the date of such spin-off and transfer, to assume and to fully perform, pay and
discharge, all obligations of the Pride Qualified Plan relating to the accounts
of Seahawk Employees (to the extent the assets related to those accounts are
actually transferred from the Pride Qualified Plan to the Seahawk Qualified
Plan) as of the date of such spin-off. The transfer of assets shall be conducted
in accordance with Section 414(l) of the Code, Treasury Regulation § 1.414(l)-1,
and Section 208 of ERISA.

(b)   Contributions as of the Distribution Date.   All contributions payable to
the Pride Qualified Plan with respect to employee deferrals and contributions,
matching contributions and other contributions for participants who are Seahawk
Employees through the Distribution Date, determined in accordance with the terms
and provisions of the Pride Qualified Plan, ERISA and the Code, shall be paid by
Pride to the Pride Qualified Plan, as applicable, prior to the date of the asset
transfer described in this SECTION 3.2.

 

- 7 -



--------------------------------------------------------------------------------

(c)   Form 5310-A. No later than thirty (30) days prior to the Distribution
Date, Pride and Seahawk (each acting directly or through their respective
Affiliates) shall, to the extent necessary, file IRS Forms 5310-A regarding the
spin-off and transfer of assets and liabilities from the Pride Qualified Plan to
the Seahawk Qualified Plan as contemplated under this SECTION 3.2.

ARTICLE IV

HEALTH AND WELFARE PLANS AND BENEFITS

SECTION 4.1   Establishment of Seahawk Health and Welfare Plans

Except as specified otherwise in this Agreement, effective on or before the
Distribution Date, Seahawk shall establish the Seahawk Health and Welfare Plans.
The Seahawk Health and Welfare Plans in effect as of the Distribution Date shall
be substantially comparable to the Pride Plans in effect on the Distribution
Date. Seahawk may modify, with prior written notice to Pride, the seniority
benefit allowance made available to Seahawk Employees for purposes of offsetting
the cost of welfare benefits.

SECTION 4.2   Seahawk Employee Participation in Pride Health and Welfare Plans

As of the Distribution Date, Continuing Seahawk Participants shall be eligible
to continue to participate in the Pride Health and Welfare Plans in which such
Continuing Seahawk Participants participated immediately prior to the
Distribution Date. Any Seahawk Employee hired or re-hired by Seahawk on or after
the Distribution Date shall be eligible to participate in the Seahawk Health and
Welfare Plans and shall not be eligible to participate in the Pride Health and
Welfare Plans. Continuing Seahawk Participants shall cease to be eligible to
participate in Pride Health and Welfare Plans upon the expiration of the
Benefits Maintenance Period, and, except with respect to claims incurred at or
prior to the end of the Benefits Maintenance Period, Pride shall have no further
obligations with respect to the health and welfare benefits of Seahawk Employees
after the end of the Benefits Maintenance Period.

SECTION 4.3   Pride Obligations with Respect to Seahawk Employee Participation
in Pride Health and Welfare Plans

Pride shall continue to administer, or cause to be administered, the Pride
Health and Welfare Plans in accordance with their terms as of the Distribution
Date and applicable law. During the Benefits Maintenance Period, Pride shall
provide written notice to Seahawk of any amendment or termination of any Pride
Health and Welfare Plan, or any material feature thereof, including, but not
limited to, any stop-loss insurance, in which Seahawk Employees participate on
or after the Distribution Date, except to the extent such amendment or
termination would not affect any benefits of Seahawk Employees under such Plans.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 4.4   Paid Time Off

As a result of the Distribution and from and after the Distribution Date, Pride
has no obligation to pay or provide any benefits in connection with any accrued
paid time off with respect to any Seahawk Employee. With respect to Pride
Employees who become Seahawk Employees due to the Distribution, during the 2009
calendar year Seahawk shall administer the Seahawk paid time off policies in a
manner such that such employee’s service with Pride is deemed to be service with
Seahawk. Seahawk shall credit each Seahawk Employee with the amount of accrued
but unused vacation time, sick time and other time-off benefits as such Seahawk
Employee had with the Pride Group as of the Distribution Date. Notwithstanding
the above, Seahawk shall not be required to credit any Seahawk Employee with any
accrual to the extent that a benefit attributable to such accrual is provided by
the Pride Group (it being understood that the Pride Group shall be under no
obligation to provide any such benefit). Nothing in this Agreement shall
obligate Seahawk to continue, or prevent Seahawk from modifying the terms of,
the Seahawk paid time off policies after 2009.

SECTION 4.5   Employees on Leave

Subject to Pride’s agreement to provide certain administrative services as
specified in the Transition Services Agreement, notwithstanding any other
provision of this Agreement to the contrary, effective as of the Distribution
Date, Seahawk (acting directly or through its Affiliates) shall assume, or shall
have caused the Seahawk Health and Welfare plans to assume, liability for
payment of any salary continuation or short-term disability coverage or leave
under the Family & Medical Leave Act of 1993, as amended, or other leave of
absence with respect to Seahawk Employees, and Pride shall have no further
responsibility for such disabled employees or employees on such leave after the
Distribution Date.

SECTION 4.6   Retiree Medical

Pride and Seahawk acknowledge and agree that no Seahawk Employee is eligible for
retiree medical benefits from Pride. Nothing in this Agreement shall obligate
Seahawk to establish, maintain or continue to sponsor a retiree medical benefits
plan for any Seahawk Employee.

SECTION 4.7   Medical Reimbursement Account Plan

As of the Distribution Date, Seahawk Employees shall cease to participate in the
FBP. Effective prior to or as of the Distribution, Seahawk shall establish, and
Seahawk Employees shall be eligible to participate in, a Seahawk Plan with terms
and provisions that are substantially comparable to those of the FBP. Pride and
Seahawk agree to reconcile claims and contributions under the FBP as specified
in the Transition Services Agreement.

SECTION 4.8   Health Insurance Portability and Accountability Act of 1996

On or after the Distribution Date, Pride and Seahawk shall enter into or cause
to be entered into business associate agreements providing for the
confidentiality of protected health information to the extent necessary to
comply with the requirements of HIPAA.

SECTION 4.9   Workers’ Compensation

Effective on and after the Distribution Date, Seahawk shall be responsible for
the administration, costs and funding of workers’ compensation claims with
respect to Seahawk Employees.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 4.10   COBRA

Subject to Pride’s agreement to provide certain administrative services as
specified in the Transition Services Agreement, effective as of the Distribution
Date, Seahawk (acting directly or through its Affiliates) shall assume, or shall
cause the Seahawk Health and Welfare Plans to assume, responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to eligible Seahawk Employees who were Seahawk Employees at or after the
Distribution Date. Neither the Distribution nor any transfers of employment that
occur as of the Distribution Date shall constitute a COBRA qualifying event for
purposes of COBRA.

SECTION 4.11   Claims Experience

The parties (acting directly or through their Affiliates) shall take any action
necessary to ensure that any claims experience under the Pride Health and
Welfare Plans attributable to Continuing Seahawk Participants shall be allocated
to the Seahawk Health and Welfare Plans.

ARTICLE V

EQUITY AND OTHER COMPENSATION

SECTION 5.1   Executive and Non-Qualified Plans

Except as otherwise provided herein, upon the Distribution Date, Seahawk
Employees shall be considered terminated from employment for purposes of the
Pride Non-Qualified Plans and such Seahawk Employees’ benefits under the Pride
Non-Qualified Plans shall be governed by the terms of said Plans. Pride shall
retain all liabilities for any benefits accrued by employees of the Pride Group
and the Seahawk Group under the Pride Non-Qualified Plans.

SECTION 5.2   Pride International, Inc. Long-Term Incentive Plans

(a)   No Further Equity Awards to Seahawk Employees.   Certain Seahawk Employees
have been granted options, restricted stock and/or restricted stock units under
the Pride International, Inc. 2007 Long-Term Incentive Plan and/or the Pride
International, Inc. 1998 Long-Term Incentive Plan. No awards will be made under
said Plans to Seahawk Employees after the Distribution Date.

(b)   Distributions on and Replacement of Unvested Pride Restricted Stock
Awards.   Seahawk Employees who hold, as of the Distribution Date, unvested
Pride restricted stock awards (the “Pride RSAs”) shall receive the number of
shares of Seahawk Common Stock, free of restrictions, that would have been
distributed in the Distribution on a like number of shares of Pride Common Stock
covered by the Pride RSA. As of the Distribution Date but immediately after any
distributions described in this SECTION 5.2(b), Seahawk Employees holding Pride
RSAs will be considered terminated from employment with Pride pursuant to the
terms of the applicable Pride Plan, and such Pride RSAs shall be forfeited
pursuant to the terms of the applicable award agreement and the applicable Pride
Plan. Effective as soon as practicable on or after the Distribution Date, the
Seahawk Board shall replace such forfeited Pride RSAs with Seahawk restricted
stock unit awards (the “Seahawk RSA Replacement Award”). The Seahawk RSA
Replacement

 

- 10 -



--------------------------------------------------------------------------------

Award shall take into account vesting service with Pride such that the Seahawk
RSA Replacement Award vests at the same time and subject to the same terms as
the forfeited Pride RSAs. The number of shares of Seahawk Common Stock subject
to a Seahawk RSA Replacement Award with respect to a Pride RSA shall be equal to
(x) divided by (y) where (x) is the Pride Distribution Date Value multiplied by
the number of shares of Pride Common Stock subject to the Pride RSA that are
forfeited, and (y) is the Seahawk Distribution Date Value, with the resulting
number of shares subject to the Seahawk RSA Replacement Award being rounded up
to the nearest whole share. Seahawk shall be responsible for the satisfaction of
all tax reporting requirements in respect of the distribution of Seahawk Common
Stock to a Seahawk Employee or the vesting of a Seahawk RSA Replacement Award
and shall be responsible for remitting the appropriate tax or withholding
amounts to the appropriate taxing authorities in respect of the distribution and
vesting of all such restricted shares.

(c)   Distributions on and Replacement of Unvested Pride Restricted Stock Units
Granted Prior to 2009.   Seahawk Employees who hold, as of the Distribution
Date, unvested Pride restricted stock unit awards granted prior to 2009 (the
“Pride RSUs”) shall receive a cash payment equal to the Seahawk Distribution
Date Value of the number of shares of Seahawk Common Stock that would have been
distributed in the Distribution on the number of shares of Pride Common Stock
covered by the Pride RSU. As of the Distribution Date but immediately after any
distributions described in this SECTION 5.2(c), Seahawk Employees holding Pride
RSUs will be considered terminated from employment with Pride pursuant to the
terms of the applicable Pride Plan, and such Pride RSUs shall be forfeited
pursuant to the terms of the applicable award agreement and the applicable Pride
Plan. Effective as soon as practicable on or after the Distribution Date, the
Seahawk Board shall replace such forfeited Pride RSUs with Seahawk restricted
stock unit awards (the “Seahawk RSU Replacement Award”). The Seahawk RSU
Replacement Award shall take into account vesting service with Pride such that
the Seahawk RSU Replacement Award vests at the same time and subject to the same
terms as the forfeited Pride RSUs. The number of shares of Seahawk Common Stock
subject to a Seahawk RSU Replacement Award with respect to a Pride RSU shall be
equal to (x) divided by (y) where (x) is the Pride Distribution Date Value
multiplied by the number of shares of Pride Common Stock subject to the Pride
RSU that are forfeited, and (y) is the Seahawk Distribution Date Value, with the
resulting number of shares subject to the Seahawk RSU Replacement Award being
rounded up to the nearest whole share. Seahawk shall be responsible for the
satisfaction of all tax reporting requirements in respect of the payments to a
Seahawk Employee with respect to a Pride RSU or a Seahawk RSU Replacement Award
or the vesting of a Seahawk RSU Replacement Award and shall be responsible for
remitting the appropriate tax or withholding amounts to the appropriate taxing
authorities in respect of the payment and vesting of all such restricted stock
units.

(d)   Replacement of Unvested Pride Restricted Stock Units Granted in 2009.  
Seahawk Employees who hold, as of the Distribution Date, unvested Pride
restricted stock unit awards granted in 2009 (the “Pride 2009 RSUs”) shall not
receive cash, shares or other property with respect to the Pride 2009 RSUs as a
result of the Distribution. As of the Distribution Date, Seahawk Employees
holding Pride 2009 RSUs will be considered terminated from employment pursuant
to the terms of the applicable Pride

 

- 11 -



--------------------------------------------------------------------------------

Plan, and such Pride 2009 RSUs shall be forfeited pursuant to the terms of the
applicable award agreement and the applicable Pride Plan. Effective as soon as
practicable on or after the Distribution Date, the Seahawk Board shall replace
such forfeited Pride 2009 RSUs with Seahawk restricted stock unit awards (the
“Seahawk 2009 RSU Replacement Award”). The Seahawk 2009 RSU Replacement Award
shall take into account vesting service with Pride such that the Seahawk 2009
RSU Replacement Award vests at the same time and subject to the same terms as
the forfeited Pride 2009 RSUs. The number of shares of Seahawk Common Stock
subject to a Seahawk 2009 RSU Replacement Award with respect to a Pride 2009 RSU
shall be equal to the sum of (x) divided by (y) plus (z), where (x) is the Pride
Distribution Date Value multiplied by the number of shares of Pride Common Stock
subject to the Pride 2009 RSU that are forfeited, (y) is the Seahawk
Distribution Date Value, and (z) is the number of shares of Seahawk Common Stock
that would have been distributed in the Distribution with respect to the number
of shares of Pride Common Stock covered by the Pride 2009 RSU, with the
resulting number of shares subject to the Seahawk 2009 RSU Replacement Award
being rounded up to the nearest whole share. Seahawk shall be responsible for
the satisfaction of all tax reporting requirements in respect of the payments to
a Seahawk Employee with respect to a Seahawk 2009 RSU Replacement Award or the
vesting of a Seahawk 2009 RSU Replacement Award and shall be responsible for
remitting the appropriate tax or withholding amounts to the appropriate taxing
authorities in respect of the payment and vesting of all such restricted stock
units.

(e)   Pride Stock Options.   The exercise price and number of option shares with
respect to any awards of options to purchase Pride Common Stock that are
outstanding on the Distribution Date will be adjusted to reflect the
Distribution as determined by the Pride Board or the appropriate committee of
the Pride Board, as applicable pursuant to the terms of the applicable Pride
Plan. As of the Distribution Date, Seahawk Employees holding options granted
under any Pride Plan will be considered terminated from employment, and unvested
options shall be forfeited pursuant to the terms of the applicable award
agreement and the applicable Pride Plan. Options that were vested as of the
Distribution Date shall remain exercisable for the period specified in the
applicable award agreement and applicable Pride Plan. The parties recognize that
Seahawk may, in its discretion, take action to make such equity-based award or
compensation as it deems appropriate with respect to options held by Seahawk
Employees under any Pride Plan which are forfeited, cancelled or expire
unexercised as a result of Seahawk Employees being considered terminated from
employment with Pride under the Pride Plans.

SECTION 5.3   Employee Stock Purchase Plan

Effective as of the Distribution Date, Seahawk Employees shall cease to be
eligible to participate in the Pride International, Inc. Employee Stock Purchase
Plan. Seahawk Employee will continue contribute to the Pride International, Inc.
Employee Stock Purchase Plan through the last payroll date immediately preceding
the Distribution Date (or such earlier time as mutually determined by Pride and
Seahawk) and any contributions made with respect to the purchase period in which
the Distribution occurs will be refunded or distributed to the Seahawk Employee
in accordance with the terms of such Plan.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 5.4   Annual Bonus Plan

Seahawk Employees shall not be eligible to participate in the Pride Annual
Incentive Plan after the Distribution Date. Seahawk acknowledges that Pride is
under no obligation to pay any bonuses to any Seahawk Employees with respect to
the 2009 calendar year, and Seahawk hereby indemnifies Pride with respect to any
claims against Pride made by or on behalf of a Seahawk Employee with respect
bonus compensation payable with respect to the 2009 calendar year.

SECTION 5.5   Deduction under Section 83(h) of the Code

The deduction attributable to equity-based compensation permitted under
Section 83(h) of the Code including, without limitation, the deduction
attributable to the grant of stock, the vesting of restricted stock, and the
exercise of stock options shall generally be allocated to the employer as of the
date the amount is includible in the employee’s income, and the taxable income
associated with the compensation shall be reported by such employer. Where the
issuer or payor of such compensation is in the Pride Group or the Seahawk Group
and the employer is in the other Group, the employer will make a payment, or
series of payments (including such payments reflected in intercompany accounts),
to the issuer or payor equal to the amount of the corresponding tax
deduction(s).

SECTION 5.6   SEC Registration

The parties mutually agree to use commercially reasonable efforts to maintain
effective registration statements with the SEC with respect to the long-term
incentive awards described in this ARTICLE V, to the extent any such
registration statement is required by applicable law.

SECTION 5.7   Section 409A

Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), upon
Seahawk’s written request to Pride, Pride and Seahawk agree to negotiate in good
faith regarding the need for any treatment different from that otherwise
provided herein to comply with, to the extent permissible under applicable Law,
Section 409A of the Code such that the supplemental or deferred compensation or
long-term incentive award, annual incentive award or other compensation does not
cause the imposition of a tax under Section 409A of the Code.

ARTICLE VI

CERTAIN TRANSITION MATTERS

SECTION 6.1   Transition Services Agreement

On or about the date hereof, Pride and Seahawk shall enter into the Transition
Services Agreement covering the provisions of various services to be provided by
Pride and its Affiliates to Seahawk. The provisions of this Agreement shall be
subject to the provisions of such Transition Services Agreement and to the
extent that any provision in this Agreement is inconsistent with a provision in
the Transition Services Agreement the provision in the Transition Services
Agreement shall control. Nothing in this Agreement is intended to expand

 

- 13 -



--------------------------------------------------------------------------------

the scope of the “Services” as defined in the Transition Services Agreement, and
each service contemplated to be provided hereunder shall be subject to charges,
reimbursement obligations and other terms as set forth in the Transition
Services Agreement.

SECTION 6.2   Requests for IRS and DOL Opinions

Pride and Seahawk shall make such applications to regulatory agencies,
including, without limitation, the IRS and the DOL, as may be necessary or
appropriate. Pride and Seahawk shall cooperate fully with one another on any
issue relating to the transactions contemplated by this Agreement for which
Pride and/or Seahawk elects to seek a determination letter or private letter
ruling from the IRS, an advisory opinion from the DOL or similar opinion or
ruling from any other regulatory agency, domestic or foreign.

SECTION 6.3   Consent of Third Parties

If any provision of this Agreement is dependent on the consent of any third
party (such as a vendor) and such consent is withheld, Pride and Seahawk shall
use their commercially reasonable efforts to implement the applicable provisions
of this Agreement to the fullest extent practicable. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, Pride and Seahawk shall negotiate in good faith to implement the
provision in a mutually satisfactory manner.

SECTION 6.4   Tax Cooperation

In connection with the interpretation and administration of this Agreement,
Pride and Seahawk shall take into account the agreements and policies
established pursuant to the Master Separation Agreement and the Tax Sharing
Agreement.

SECTION 6.5   Plan Returns

Plan Returns shall be filed or caused to be filed by Pride or Seahawk, as the
case may be, in accordance with the principles established in the Tax Sharing
Agreement. For purposes of this SECTION 6.5, “Plan Returns” means any return,
report, certificate, form or similar statement or document required to be filed
with a government agency with respect to an employee benefit plan or program,
domestic or foreign.

ARTICLE VII

EMPLOYMENT-RELATED MATTERS

SECTION 7.1   Terms of Seahawk Employment

Employees of the Seahawk Group may be required to execute a new agreement
regarding confidential information and proprietary developments in a form
approved by Seahawk. In addition, nothing in this Agreement, the Master
Separation Agreement, the Transition Services Agreement or the Tax Sharing
Agreement should be construed to change the at-will status of any of the
employees of any member of the Pride Group or the Seahawk Group.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 7.2   Non-Termination of Employment; No Third-Party Beneficiaries

No provision of this Agreement shall be construed to create any right, or
accelerate entitlement, to any compensation or benefit whatsoever on the part of
any Seahawk Employee or other future, present or former employee of Pride,
Seahawk, the Pride Group or the Seahawk Group under any Pride Plan or Seahawk
Plan or otherwise. Without limiting the generality of the foregoing: (a) except
as otherwise provided in this Agreement or applicable provisions of the Plans,
neither the Distribution nor the termination of the Participating Company status
of Seahawk or any member of the Seahawk Group shall cause any employee to be
deemed to have incurred a termination of employment; and (b) except as otherwise
provided in this Agreement, no transfer of employment between the Pride Group
and the Seahawk Group before the Distribution Date shall be deemed a termination
of employment for any purpose hereunder.

ARTICLE VIII

GENERAL PROVISIONS

SECTION 8.1   Approval by Pride As Sole Stockholder

Effective as of the Distribution Date, Seahawk shall have adopted the Seahawk
Plans in order to provide the benefits contemplated herein, including, without
limitation, the Seahawk 2009 Long-Term Incentive Plan (the “Seahawk Stock
Plan”), which shall permit the issuance of options, restricted stock, restricted
stock units and other long-term incentive awards that have material terms and
conditions substantially similar to those long-term incentive awards issued
under the Pride International, Inc. 2007 Long-Term Incentive Plan in respect of
which Seahawk long-term incentive awards will be issued as required under
ARTICLE V. The Seahawk Stock Plan and the Seahawk Drilling, Inc. Employee Stock
Purchase Plan shall be approved prior to the Distribution Date by Pride as the
sole stockholder of Seahawk.

SECTION 8.2   Amendments

Prior to the Distribution Date, Pride shall amend the Pride Plans and the
applicable Pride Stock Plans and award agreements as described on Schedule 8.2
hereto.

SECTION 8.3   Fiduciary Matters

The parties acknowledge that actions required to be taken pursuant to the
Agreement may be subject to fiduciary duties or standards of conduct under ERISA
or other applicable law. Neither party shall be deemed to be in violation of the
Agreement if it fails to comply with any provision of the Agreement based upon
its good faith determination that to do so would violate such a fiduciary duty
or standard. Each party shall be responsible for taking such actions as are
deemed necessary and appropriate to comply with its own fiduciary
responsibilities.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 8.4   No Amendment of Plans

Unless explicitly designated otherwise, no provision of this Agreement is
intended to be an amendment of any Pride Plan or Seahawk Plan. If a person not
entitled to enforce this Agreement brings a lawsuit or other action to enforce
any provision in this Agreement as an amendment to a Plan or another agreement,
plan, program or document, and that provision is construed to be such an
amendment despite not being explicitly designated as one in this Agreement, that
provision shall lapse retroactively, thereby precluding it from having any
amendatory effect.

SECTION 8.5   Effect if Separation does not Occur

Subject to SECTION 8.10, if the Distribution does not occur, then all actions
and events that are, under this Agreement, to be taken or occur effective prior
to, as of or following the Distribution Date, or otherwise in connection with
the Distribution, shall not be taken or occur except to the extent specifically
agreed by the parties and neither party shall have any liability or further
obligation to the other party under this Agreement.

SECTION 8.6   Limitation of Liability

TO THE EXTENT THAT PRIDE OR ANY MEMBER OF THE PRIDE GROUP PROVIDES SERVICES
UNDER THIS AGREEMENT TO SEAHAWK, AND SUCH SERVICES ARE NOT OTHERWISE ADDRESSED
IN THE TRANSITION SERVICES AGREEMENT, SUCH SERVICES SHALL BE PERFORMED WITH THE
SAME GENERAL DEGREE OF CARE AS WHEN PERFORMED WITHIN THE PRIDE ORGANIZATION.
SEAHAWK HEREBY EXPRESSLY WAIVES ANY RIGHT SEAHAWK MAY OTHERWISE HAVE FOR ANY
LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE
IN CONTRACT, AT LAW, OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE,
INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR BREACH BY PRIDE
OR ANY MEMBER OF THE PRIDE GROUP UNDER OR RELATING TO THIS AGREEMENT,
NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR
PASSIVE) OF PRIDE OR ANY MEMBER OF THE PRIDE GROUP OR ANY OTHER PERSON OR ENTITY
INVOLVED IN THE PROVISION OF SERVICES AND WHETHER DAMAGES ARE ASSERTED IN
CONTRACT OR TORT, UNDER FEDERAL, STATE OR FOREIGN LAWS OR OTHER STATUTE OR
OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL NOT EXTEND TO
COVER, AND PRIDE SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED BY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF PRIDE, ANY MEMBER OF THE PRIDE GROUP OR ANY
THIRD PARTY SERVICE PROVIDER HEREUNDER.

SECTION 8.7   Relationship of Parties

Nothing in this Agreement shall be deemed or construed by the parties or any
third party as creating a fiduciary relationship, a relationship of principal
and agent, partnership or joint venture between the parties, the understanding
and agreement being that no provision contained herein, and no act of the
parties, shall be deemed to create any relationship between the parties

 

- 16 -



--------------------------------------------------------------------------------

other than the relationship set forth herein. This Agreement shall be binding
upon and inure solely to the benefit of and be enforceable by each party and its
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any other person any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

SECTION 8.8   Incorporation of Master Separation Agreement Provisions

If a dispute, claim or controversy results from or arises out of or in
connection with this Agreement, the parties agree to use the procedures set
forth in Article V of the Master Separation Agreement in lieu of other available
remedies, to resolve same. The provisions of Sections 7.1 (Limitation of
Liability) and Section 7.5 (Notices) of the Master Separation Agreement are
hereby incorporated herein by reference, and unless otherwise expressly
specified herein, such provisions shall apply as if fully set forth herein
(references in this SECTION 8.8 to an “Article” or a “Section” shall mean
Articles or Sections of the Master Separation Agreement, and, except as
expressly set forth herein, references in the material incorporated herein by
reference shall be references to the Master Separation Agreement).

SECTION 8.9   Governing Law

To the extent not preempted by applicable federal law, this Agreement shall be
governed by, construed and interpreted in accordance with the laws of the State
of Texas, irrespective of the choice of law principles of the State of Texas, as
to all matters, including matters of validity, construction, effect, performance
and remedies.

SECTION 8.10  Severability

If any term or other provision of this Agreement or the application thereof to
any Person or circumstances is determined by a court of competent jurisdiction
to be invalid, illegal, void or unenforceable under any rule of law or public
policy, all other terms and provisions of this Agreement, or application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, void, illegal or unenforceable, shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party. Upon such determination that any term or other provision is invalid,
illegal, void or unenforceable, the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible and in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest possible extent.

SECTION 8.11  Amendment

Pride and Seahawk may mutually agree to amend, modify or supplement the
provisions of this Agreement at any time or times, either prospectively or
retroactively, to such extent and in such manner as the Boards mutually deem
advisable. Each Board may delegate its amendment power, in whole or in part, to
one or more Persons or committees as it deems advisable.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 8.12  Assignment

Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned, in whole or in part, directly or indirectly, by a party without
the prior written consent of the other party, and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void, except that a party may at any time assign any or all of its rights or
obligations hereunder to one of its wholly owned subsidiaries (but no such
assignment shall relieve such party of any of its obligations under this
Agreement).

SECTION 8.13  No Strict Construction; Cooperation of the Parties

The language this Agreement uses shall be deemed to be the language the parties
hereto have chosen to reflect their mutual intent, and no rule of strict
construction or presumption based upon the party that has drafted this Agreement
shall be applied against any party hereto. The parties acknowledge that the
names used for Plans under this Agreement may not be the sole name designated
for such Plans, but the parties acknowledge and agree to recognize the Plans
under the names used herein. To the extent that issues arise related to the
subject matter hereof that are not specifically addressed by this Agreement, the
parties will cooperate to address such issues in the same manner and using the
same principles provided in this Agreement.

SECTION 8.14  Termination

This Agreement may be terminated at any time prior to the Distribution Date by
Pride in its sole discretion (without the approval of Seahawk). This Agreement
may be terminated at any time after the Distribution Date by mutual consent of
Pride and Seahawk. In the event of termination pursuant to this SECTION 8.14, no
party shall have any liability of any kind under this Agreement to the other
party.

SECTION 8.15  Conflict

In the event of any conflict between the provisions of this Agreement and the
Master Separation Agreement or any Plan, the provisions of this Agreement shall
control. In the event of any conflict between the provisions of this Agreement
and the Transition Services Agreement, the provisions of this Agreement shall
control.

SECTION 8.16  Counterparts

This Agreement may be executed in two or more counterparts each of which shall
be deemed to be an original, but all of which together shall constitute but one
and the same Agreement.

SECTION 8.17  Successor Employer

The parties agree that Seahawk shall be treated as a successor employer with
respect to each Seahawk Employee in the calendar year that contains the
Distribution Date, and, in connection with the foregoing, the parties agree to
follow the “Alternative Procedures” set forth in Section 5 of Revenue Procedure
2004-53 with respect to Form W-2 reporting obligations and social security,
unemployment and other U.S. payroll taxes. The parties understand and agree that
Seahawk, as the successor employer, shall assume the entire Form W-2 reporting
obligations for

 

- 18 -



--------------------------------------------------------------------------------

such Seahawk Employees for the calendar year that contains the Effective Date.
Pride shall provide all information required by Seahawk in order for Seahawk to
complete its Form W-2 reporting obligations. Seahawk agrees to indemnify Pride
with respect to any liabilities, costs and expenses incurred by Pride that are
directly related to the treatment of Seahawk as a successor employer for the
Seahawk Employees, including without limitation the Form W-2 reporting
obligations.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Employee Matters
Agreement to be executed on its behalf by its officers thereunto duly authorized
on the day and year first above written.

 

PRIDE INTERNATIONAL, INC. By:  

/s/ Brian C. Voegele

Name:   Brian C. Voegele Title:   Senior Vice President and Chief Financial
Officer SEAHAWK DRILLING, INC. By:  

/s/ Randall D. Stilley

Name:   Randall D. Stilley Title:   President and Chief Executive Officer

 

- 20 -



--------------------------------------------------------------------------------

Schedule 1

Pride Health and Welfare Plans

 

U.S. Employee Benefit

 

  

Plan Name

 

  

Provider / Vendor

 

Self-funded Medical, Dental

  

Pride International, Inc.

Group Health & Dental Plan

 

  

UMR

Stop Loss Coverage (applicable

only to medical benefits)

  

Pride International, Inc.

Group Health & Dental Plan

 

  

Symetra

Pharmacy Benefit Manager

  

Pride International, Inc.

Group Health & Dental Plan

 

  

CVS/Caremark

Long Term Disability

  

Pride International, Inc.

Long Term Disability Plan

 

  

MetLife

Short Term Disability

  

Pride International, Inc.

Short Term Disability Plan

 

  

MetLife

Life, Accidental Death & Dismemberment (AD&D), and Disability

  

Pride International, Inc. Life

and Accidental Death &

Dismemberment Insurance Plan

 

  

MetLife

Vision Coverage

  

Pride International, Inc.

Group Health & Dental Plan

 

  

Superior Vision

Employee Assistance Program

  

Pride International, Inc.

Group Health & Dental Plan

 

  

United Behavioral Health

Business Travel Accident

  

Pride International, Inc.

Business Travel Accident Plan

 

  

CIGNA

Life, Accidental Death (Personal & Work-Related)1

  

Pride International, Inc. Life

and Accidental Death & Dismemberment Insurance Plan

 

  

Mobility Benefits - Previnter

 

 

1 Former International Technical Services LLC (ITS) employees only.

 

- 21 -



--------------------------------------------------------------------------------

Non-U.S. Employee Benefit

 

  

Plan Name

 

  

Provider

 

Medical, Dental & Vision

(including prescription coverage

and employee assistance

program) (Personal & Work-Related)

 

  

Pride International, Inc.

Group Health & Dental Plan

   Mobility Benefits – Previnter

Life, Accidental Death (Personal

& Work-Related)

  

Pride International, Inc.

Life and Accidental Death

& Dismemberment Insurance Plan

 

    

Short-Term Disability (Personal

& Work-Related)

  

Pride International, Inc.

Short Term Disability Plan

 

    

Long-Term Disability (Personal

& Work-Related)

  

Pride International, Inc.

Long Term Disability Plan

 

    

Business Travel Accident

  

Pride International, Inc.

Business Travel Accident Plan

 

  

CIGNA

Savings

  

Investment Savings Plan (ISP)

 

   Legal & General Bank

 

- 22 -



--------------------------------------------------------------------------------

Schedule 8.2

Amendments

1.   The Pride International, Inc. Welfare Group Welfare Benefits Plan will be
amended to provide that Continuing Seahawk Participants continue to participate
in the plan during the Benefits Maintenance Period. Pride’s Board of Directors
approved the amendment on August 4, 2009.

2.   Pride’s Board of Directors and the Compensation Committee of the Board of
Directors approved, on August 4, 2009 as a result of the Distribution, the
adjustment of the terms of outstanding options to purchase Pride common stock,
and will take or have authorized the appropriate officers of Pride to take
appropriate action to accomplish the adjustment.

3.   The Compensation Committee of Pride’s Board of Directors approved, on
August 4, 2009 as a result of the Distribution, the distribution of Seahawk
common stock with respect to restricted Pride common stock, and will take or has
authorized the appropriate officers of Pride to take appropriate action to
accomplish the distribution.

4.   The Compensation Committee of Pride’s Board of Directors approved, on
August 4, 2009 as a result of the Distribution, the distribution of cash with
respect to Pride restricted stock units granted prior to 2009, and will take or
has authorized the appropriate officers of Pride to take appropriate action to
accomplish the distribution.

5.   The Distribution will cause Seahawk Employees to no longer be employed by
Pride, and, pursuant to the terms of the Pride Qualified Plan, such Seahawk
Employees shall no longer be eligible to defer compensation under the Pride
Qualified Plan. On May 22, 2009, Pride’s Board of Directors approved the
transfer after the Distribution of the portion of the Pride Qualified Plan
assets, including outstanding loans, representing the accounts of Seahawk
Employees to the newly established Seahawk Qualified Plan, and will take or has
authorized the appropriate officers of Pride to take appropriate action to
accomplish such transfer.